The application of the above-named defendant for a review of the sentence of 10 years imposed on October 9,1979, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The sentence seems appropriate and appears commencerate [sic] with the nature of the crime, therefore this Division sustains the findings of the sentencing judge and feels he was justified in his discretion.
*10DATED this 13th day of May, 1982.
We wish to thank Jim Rice of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Wheelis